54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dora P. LEWIS, Plaintiff-Appellant,v.NORTH CAROLINA EMPLOYMENT SECURITY COMMISSION;Orange-Person-Chatham Mental Health Center;Murdoch Center, Defendants-Appellees.
No. 95-1195.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Dora P. Lewis, appellant pro se.  David Louis Clegg, North Carolina Employment Security Commission, Raleigh, NC;  Alison Ailene Erca, Michael B. Brough & Associates, Chapel Hill, NC;  Victoria Lewis Voight, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her Title VII action alleging sex and race discrimination in employment pursuant to 42 U.S.C.A. Secs. 2000e et seq.  (West 1994).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. North Carolina Employment Sec. Comm'n, No. CA-94-370-5-BO2 (E.D.N.C. Jan. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED